Citation Nr: 1010124	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-39 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran requested a Board hearing at the RO in December 
2008.  In October 2009, the Veteran withdrew his request for 
such hearing.  


FINDINGS OF FACT

1.  The Veteran's current level of right ear hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  A hearing loss of the left ear did not have its onset in 
service, was not manifest to a compensable degree within a 
year after service, and is not attributable to service.

3.  Tinnitus did not have its onset in service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the right ear are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for hearing loss of 
the left ear are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2007. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a). 

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(a).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hearing loss under VA 
regulations, or tinnitus.  

The Veteran underwent a VA examination in June 2007.  The 
Veteran stated that his hearing loss began about 15 years 
ago, and tinnitus began about 10 years ago.  The audiological 
evaluation found 


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
20
15
35
30
25
96
LEFT
20
25
40
40
36
98

The examiner reviewed the claims file and an August 2007 
addendum, the examiner stated that the Veteran had normal 
hearing on entrance and discharge; and a slight shift in 
hearing occurred during service, but was still within normal 
limits.  In service and post-service noise exposure was 
noted.  The examiner concluded that, given the Veteran's 
report that the onset of hearing loss and tinnitus began many 
years after service, the hearing loss of the left ear and 
tinnitus were not related to service.  

The Veteran maintains that he has hearing loss and tinnitus 
due to inservice noise exposure.  The Veteran is competent to 
report he was exposed to noise in service, including in 
combat.  In fact, the Board accepts that the Veteran was 
exposed to noise during combat.

There is no evidence that the veteran currently has a hearing 
loss disability of the right ear that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as the results of audiological testing and determining the 
existence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds the opinion of the VA audiological examiner 
to be more probative than the Veteran's lay opinion, and 
consistent with the record.  The examiner reviewed the claims 
file.

The Veteran genuinely believes that his hearing loss and 
tinnitus are the result of inservice noise exposure.  The 
Veteran is competent to comment on his symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his disabilities and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons 
for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection based on continuity of symptomatology need 
not be considered as the Veteran has asserted that the 
disabilities had their onset many years after service.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 












ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


